Name: Commission Implementing Decision (EU) 2017/1089 of 16 June 2017 amending Annex II to Decision 2006/766/EC as regards the inclusion of the former Yugoslav Republic of Macedonia, Georgia and the Republic of Kiribati in the list of third countries and territories from which imports of certain fishery products for human consumption are permitted (notified under document C(2017) 4049) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: health;  trade;  Asia and Oceania;  Europe;  fisheries;  international trade
 Date Published: 2017-06-20

 20.6.2017 EN Official Journal of the European Union L 156/34 COMMISSION IMPLEMENTING DECISION (EU) 2017/1089 of 16 June 2017 amending Annex II to Decision 2006/766/EC as regards the inclusion of the former Yugoslav Republic of Macedonia, Georgia and the Republic of Kiribati in the list of third countries and territories from which imports of certain fishery products for human consumption are permitted (notified under document C(2017) 4049) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and in particular Article 11(1) thereof, Whereas: (1) Regulation (EC) No 854/2004 lays down specific rules for the organisation of official controls on products of animal origin. In particular, it provides that products of animal origin are to be imported only from a third country or part of a third country that appears on a list drawn up in accordance with that Regulation. (2) Regulation (EC) No 854/2004 also provides that when drawing up and updating such lists, account is to be taken of Union controls in third countries and guarantees by the competent authorities of third countries as regards compliance or equivalence with Union feed and food law and animal health rules specified in Regulation (EC) No 882/2004 of the European Parliament and of the Council (2). (3) Commission Decision 2006/766/EC (3) lists those third countries which satisfy the criteria referred to in Regulation (EC) No 854/2004 and are therefore able to guarantee that those products meet the sanitary conditions laid down in Union legislation to protect the health of consumers and can accordingly be exported to the Union. In particular, Annex II to that Decision sets out a list of third countries and territories from which imports into the Union of fishery products for human consumption are permitted. That list also indicates restrictions concerning such imports from certain third countries. (4) The competent authorities of the former Yugoslav Republic of Macedonia and Georgia asked the Commission for the authorisation of imports of fishery products into the Union. Union controls in the former Yugoslav Republic of Macedonia and in Georgia have taken place and demonstrate that the competent authorities provides appropriate guarantees as specified in Article 48(3) of Regulation (EC) No 882/2004. On the basis of the available information and guarantees, the former Yugoslav Republic of Macedonia and Georgia can be included in the list of Annex II to Decision 2006/766/EC for fishery products. (5) The competent authorities of the Republic of Kiribati asked the Commission for the authorisation of imports of fishery products into the Union. The competent authorities of the Republic of Kiribati provided written guarantees that are considered appropriate as specified in Article 48(3) of Regulation (EC) No 882/2004. On the basis of the available information and on the basis of those guarantees, the Republic of Kiribati can be included in the list of Annex II to Decision 2006/766/EC for fishery products. (6) Decision 2006/766/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In Annex II to Decision 2006/766/EC, the following entries are inserted: (1) between the entry for Grenada and the entry for Ghana: GE Georgia (2) between the entry for Kenya and the entry for South Korea: KI Republic of Kiribati (3) between the entry for Madagascar and the entry for Myanmar: MK the former Yugoslav Republic of Macedonia (*1) Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 June 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 139, 30.4.2004, p. 206. (2) Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (OJ L 165, 30.4.2004, p. 1). (3) Commission Decision 2006/766/EC of 6 November 2006 establishing the lists of third countries and territories from which imports of bivalve molluscs, echinoderms, tunicates, marine gastropods and fishery products are permitted (OJ L 320, 18.11.2006, p. 53). (*1) The former Yugoslav Republic of Macedonia: the definitive nomenclature for this country will be agreed following current negotiations at UN level.